Case 2:20-bk-13029-SK   Doc 6 Filed 03/18/20 Entered 03/18/20 14:36:16   Desc
                         Main Document    Page 1 of 5
Case 2:20-bk-13029-SK   Doc 6 Filed 03/18/20 Entered 03/18/20 14:36:16   Desc
                         Main Document    Page 2 of 5
Case 2:20-bk-13029-SK   Doc 6 Filed 03/18/20 Entered 03/18/20 14:36:16   Desc
                         Main Document    Page 3 of 5
Case 2:20-bk-13029-SK   Doc 6 Filed 03/18/20 Entered 03/18/20 14:36:16   Desc
                         Main Document    Page 4 of 5
Case 2:20-bk-13029-SK   Doc 6 Filed 03/18/20 Entered 03/18/20 14:36:16   Desc
                         Main Document    Page 5 of 5
